Title: To James Madison from William Eaton, 2 January 1803 (Abstract)
From: Eaton, William
To: Madison, James


2 January 1803, Tunis. “On the 28. Sep. Com. Morris’s squadron left Cagliari after having lain there ten days—did not write me. On the 16. Oct. I signified to the Commodore that I had important communications to make to him. Mr. Cathcart delivered him the letter 2d. Nov. It has received no answer. He arrived at Malta 20th. Nov. and Mr. Cathcart writes me on the 25. that he will sail for Tunis in ten or twelve days. About fifteen days after I heard he was still in that port with another frigate and some small vessels—have since heard nothing of him. Only one American frigate has brought to in this road since January 1802. There has been but one of the last squadron seen on the coast of Tripoli. The enemy’s corsaires were all at sea 10th. ult.”
On 31 Dec. the Batavian consul showed Eaton part of an 11 Dec. letter from the French commissary at Tripoli stating that Cathcart was at Malta, was appointed consul at Algiers, had full powers to negotiate peace with Tripoli, and had written the pasha a letter “neither the contents nor the stile of which dispose him to treat &c.” Observes that “it is entirely too late to approach him [the pasha] with the olive branch: the favorable moment is lost.” The Swedish peace “exalts his pride—possession of his brother relieves his fear,” U.S. relations with the other regencies “animate his fortitude,” and operations of the American fleet “inspire his contempt.”
“I have twice put the political existence of that perfidious chieftain fairly into the hands of our commanders: and … it is but a sad consolation for the loss of these projects that I have document[s] to convince my country of the accuracy of this assertion.” Notes it was “on the coast of Barbary not of Europe” that JM’s agents urged a policy of exhibiting naval force. “Stationed as I am at the very door of the enemy and on the only site whence his positions can be discovered, it seems to be thought a special compliment if I am allowed to speak a commander once a year!” JM’s 20 May 1801 letter gave him “reason to expect a quite different mode of procedure.” Only the least prospect of being useful has compelled him to keep his post. If that prospect is lost, why should he remain at a station “devoid of individual utility”? It is unnecessary to recapitulate or add details already sent to the government to show he cannot, with regard to U.S. interest or honor to himself, change the ground he has taken at Tunis nor maintain it under the present system. The capacity may “be found in some other citizen” of the U.S. Wishes to return to Washington, settle his accounts, and resign his trust so “the experiment may be tried.” Concludes from “the total neglect of twenty months past to all my advice relative to public affairs in this quarter” that previous objections to his resignation no longer exist. Would “ask leave to resign on the spot” but the establishment of a new consul at the present crisis would entail “extraordinary expence and difficulty.” It would also be construed as disapprobation of the general system of his agency and “an implied retraction on the part of our government from the posture of resistance assumed with these regencies.”
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 2); letterbook copy (CSmH). RC 3 pp. Docketed by Wagner. The letterbook copy contains a 4 Jan. postscript not on the RC which states that in addition to the claims reported in Eaton’s 12 Nov. dispatch, the king of Sardinia was now claiming repayment of $400,000 for property “plundered from the Captives and other inhabitants of St. Piere.” He added that the bey was using all efforts to obtain peace with Portugal and “it does not require the spirit of devination to penetrate his motive.”



   
   Eaton’s letter to Morris, 16 Oct. 1802, is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:297–98.



   
   See Cathcart to JM, 29 Nov. 1802, n. 8.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:199–201.



   
   A full transcription of this document has been added to the digital edition.

